Name: Commission Directive 2001/33/EC of 8 May 2001 amending certain annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: economic geography;  environmental policy;  agricultural activity;  agricultural policy;  natural and applied sciences
 Date Published: 2001-05-09

 Avis juridique important|32001L0033Commission Directive 2001/33/EC of 8 May 2001 amending certain annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 127 , 09/05/2001 P. 0042 - 0044Commission Directive 2001/33/ECof 8 May 2001amending certain annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular Article 14(c) thereof,Having regard to the requests made by Denmark, France, Ireland, Italy, Austria, Portugal and the United Kingdom,Whereas:(1) From information supplied by United Kingdom and Sweden it appears that following local government reorganisation, the current descriptin of the respective protected zones in respect of Dendroctonus micans Kugelan and Leptinotarsa decemlineata Say should be modified.(2) Certain provisions on protective measures in Denmark against Bemisia tabaci Genn. (European populations) and tomato spotted wilt virus, in Portugal against Gonipterus scutellatus Gyll., in the United Kingdom and in Ireland against Pissodes spp. (European), and in France, Italy and Austria against Erwinia amylovora (Burr.) Winsl. et al. should be modified to take into account the present distribution of these organisms in the respective countries.(3) The amendments are in agreement with the requests of the Member States concerned.(4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I to IV to Directive 2000/29/EC shall be amended in accordance with the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 21 May 2001. They shall apply them from 22 May 2001. They shall immediately inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 22 May 2001.Article 4This Directive is addressed to the Member States.Done at Brussels, 8 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.ANNEX1. In Annex I, Part B(a), point 1 , in the right hand column "DK" is deleted.2. In Annex I, Part B(a), point 3 , the text in the right-hand column is replaced by the following: "E (Ibiza and Menorca) IRL, P (Azores and Madeira), FI (the districts of Ã land, HÃ ¤me, Kymi, Pirkanmaa, Satakunta, Turku, Uusimaa), S (countries of Blekinge, Gotlands, Halland, Kalmar and SkÃ ¥ne), UK"3. In Annex I, Part B(b), point 2 , in the right hand column "DK" is deleted.4. In Annex II, Part B(a) point 3 , the text in the right-hand column is replaced by the following: "EL, IRL, UK (Scotland, Northern Ireland, Jersey, England: the following counties, districts and unitary authorities: Barnsley, Bath and North East Somerset, Bedfordshire, Bournemouth, Bracknell Forest, Bradford, Bristol, Brighton and Hove, Buckinghamshire, Calderdale, Cambridgeshire, Cornwall, Cumbria, Darlington, Devon, Doncaster, Dorset, Durham, East Riding of Yorkshire, East Sussex, Essex, Gateshead, Greater London, Hampshire, Hartlepool, Hertfordshire, Kent, Kingston Upon Hull, Kirklees, Leeds, Leicester City, Lincolnshire, Luton, Medway Council, Middlesbrough, Milton Keynes, Newbury, Newcastle Upon Tyne, Norfolk, Northamptonshire, Northumberland, North Lincolnshire, North East Lincolnshire, North Tyneside, North West Somerset, Nottingham City, Nottinghamshire, Oxfordshire, Peterborough, Plymouth, Poole, Portsmouth, Reading, Redcar and Cleveland, Rochdale, Rotherham, Rutland, Sheffield, Slough, Somerset, Southend, Southampton, South Tyneside, Stockton-on-Tees, Suffolk, Sunderland, Surrey, Swindon, Thurrock, Torbay, Wakefield, West Sussex, Windsor and Maidenhead, Wokingham, York, the Isle of Man, the Isle of Wight, the Isles of Scilly, and the following parts of counties districts and unitary authorities: Derby City: that part of the unitary authority which lies to the north of the northern boundary of the A52(T) road together with that part of the unitary authority which lies to the north of the A6(T) road; Derbyshire: that part of the county which lies to the north of the northern boundary of the A52(T) road, and that part of the county which lies to the north of the northern boundary of the A6(T) road, Gloucestershire: that part of the county which lies to the east of the eastern boundary of the Fosse Way Roman road; Leicestershire: that part of the county which lies to the east of the eastern boundary of the Fosse Way Roman road, together with that part of the county which lies to the east of the eastern boundary of the B4114 road, and that part of the county which lies to the east of the eastern boundary of the M1 motorway; North Yorkshire: the whole county, except that part of the county which comprises the district of Craven; South Gloucestershire: that part of the unitary authority which lies to the south of the southern boundary of the M4; Warwickshire: that part of the county which lies to the east of the eastern boundary of the Fosse Way road; Wiltshire: the part of the county which lies to the south of the southern boundary of the M4 motorway, and that part of the county which lies to the east of the eastern boundary of the Fosse Way Roman road)."5. In Annex II, Part B(a), point 5 , the text in the right-hand column is replaced by the following: "EL, P (Azores; district of Beja: all concelhos; district of Castelo Branco: concelhos de Castelo Branco, FundÃ £o and PenamacÃ ´r, Idanha-a-Nova; district of Ã vora with the exception of concelhos de Montemor-O-Novo, Mora and Vendas Novas; district of Faro: all concelhos; district of Portalegre: concelhos de Arronches, Campo Maior, Elvas, Fronteira, Monforte and Sousel)".6. In Annex II, Part B(a) , point 8 is deleted.7. In Annex II, Part (B)(b), point 2 , the text in the right-hand column is replaced by the following: "E, F (Corsica), IRL, I (Abruzzi; Basilicata; Calabria; Campania; Emilia-Romagna; provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguaria; Lombardy; Marche; Molise; Piedmont; Apulia, Sardinia, Sicily; Tuscany; Trentino-Alto Adige: autonomous provinces of Bolzano and Trento; Umbria; Valle d'Aosta; Veneto), A (Burgenland, Corinthia, Lower Austria, East Tyrol, Styria, Vienna), P, FI, UK (Northern Ireland, Isle of Man and Channel Islands)".8. In Annex III, Part B, point 1 , the text in the right-hand column is replaced by the following: "E, F (Corsica), IRL, I (Abruzzi; Basilicata; Calabria; Campania; Emilia-Romagna; provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Marche; Molise; Piedmont; Apulia, Sardinia, Sicily; Tuscany; Trentino-Alto Adige: autonomous provinces of Bolzano and Trento; Umbria; Valle d'Aosta; Veneto), A (Burgenland, Corinthia, Lower Austria, East Tyrol, Styria, Vienna), P, FI, UK (Northern Ireland, Isle of Man and Channel Islands)"9. In Annex IV, Part B, points 1, 7 and 14.1 , the next in the right-hand column is replaced by the following: "EL, IRL, UK (Scotland, Northern Ireland, Jersey, England: the following counties, districts and unitary authorities: Barnsley, Bath and North East Somerset, Bedfordshire, Bournemouth, Bracknell Forest, Bradford, Bristol, Brighton and Hove, Buckinghamshire, Calderdale, Cambridgeshire, Cornwall, Cumbria, Darlington, Devon, Doncaster, Dorset, Durham, East Riding of Yorkshire, East Sussex, Essex, Gateshead, Greater London, Hampshire, Hartlepool, Hertfordshire, Kent, Kingston Upon Hull, Kirklees, Leeds, Leicester City, Lincolnshire, Luton, Medway Council, Middlesbrough, Milton Keynes, Newbury, Newcastle Upon Tyne, Norfolk, Northamptonshire, Northumberland, North Lincolnshire, North East Lincolnshire, North Tyneside, North West Somerset, Nottingham City, Nottinghamshire, Oxfordshire, Peterborough, Plymouth, Poole, Portsmouth, Reading, Redcar and Cleveland, Rochdale, Rotherham, Rutland, Sheffield, Slough, Somerset, Southend, Southampton, South Tyneside, Stockton-on-Tees, Suffolk, Sunderland, Surrey, Swindon, Thurrock, Torbay, Wakefield, West Sussex, Windsor and Maidenhead, Wokingham, York, the Isle of Man, the Isle of Wight, the Isles of Scilly and the following parts of counties districts and unitary authorities: Derby City: that part of the unitary authority which lies to the north of the northern boundary of the A52(T) road together with that part of the unitary authority which lies to the north of the road together with that part of the unitary authority which lies to the north of the northern boundary of the A52(T) road, and that part of the county which lies to the north of the northern boundary of the A6(T) road; Gloucestershire: that part of the county which lies to the east of the eastern boundary of the Fosse Way Roman road; Leicestershire: that part of the county which lies to the east of the eastern boundary of the Fosse Way Roman road, together with that part of the county which lies to the east of the eastern boundary of the B4114 road, and that part of the county which lies to the east of the eastern boundary of the M1 motorway; North Yorkshire: the whole county, except that part of the county which comprises the district of Craven; South Gloucestershire: that part of the unitary authority which lies to the south of the southern boundary of the M4; Warwickshire: that part of the county which lies to the east of the eastern boundary of the Fosse Way Roman road; Wiltshire: that part of the county which lies to the south of the southern boundary of the M4 motorway, and that part of the county which lies to the east of the eastern boundary of the Fosse Way Roman road)"10. In Annex IV, Part B , points 6.1, 13 and 14.8 are deleted.11. In Annex IV, Part B, point 19 , the text in the right-hand column is replaced by the following: "EL, P (Azores; district of Beja: all concelhos; district of Castelo Branco: concelhos de Castelo Branco, FundÃ £o and PenamacÃ ´r, Idanha-a-Nova; district of Ã vora with the exception of concelhos de Montemor-o-Novo, Mora and Vendas Novas; district of Faro: all concelhos; district of Portalegre: concelhos de Arronches, Campo Maior, Elvas, Fronteira, Monforte and Sousel)"12. In Annex IV, Part B, point 21 , the text in the right-hand column is replaced by the following: "E, F (Corsica), IRL, I (Abruzzi; Basilicata; Calabria; Campania; Emilia-Romagna; provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Marche; Molise; Piedmont; Apulia; Sardinia; Sicily; Tuscany; Trentino-Alto Adige: autonomous provinces of Bolzano and Trento; Umbria; Valle d'Aosta; Veneto), A (Burgenland), Carinthia, Lower Austria, East Tyrol, Styria, Vienna), P, FI, UK (Northern Ireland, Isle of Man and Channel Islands)"13. In Annex IV, Part B, point 24 , in the right hand column "DK" is deleted.